IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00179-CV
 
Gloria Morgan and Clyde Dale Morgan,
                                                                                                Appellants
 v.
 
American National Credit Corporation,
                                                                                                Appellee
 
 
 

From the 413th District
Court
Johnson County, Texas
Trial Court No. C200700369
 

MEMORANDUM  Opinion

 




The parties have filed a joint
motion to dismiss this appeal.  Accordingly, the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Pursuant
to the motion, costs are taxed against the party incurring same.  Id. 42.1(d).
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed July 7, 2010
[CV06]